DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/27/2022 have been entered. Claims 1-3 and 5-21 remain pending in the application while claims 9-17 are currently withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a closed state” in lines 1-2. It is unclear if this closed state is referring to the closed state set forth in line7 of claim 18 or intending to set forth a different state. For the purpose of examination, the close state of claims 18 and 19 are interpreted to be the same state of the arms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al. (US 5,569,274) in view of Menn et al. (US 2010/0152753).
Regarding claim 18, Rapacki et al. discloses a clip unit (1, FIG 1) for lifting a mucous membrane (The clip unit is at least capable of clamping a mucous membrane and being manipulated in such a manner that is lifts said membrane), comprising: an arm portion including a first arm (65) and a second arm (67) extending from a 5proximal end portion (55) to respective distal end portions (71) so as to be openable and closeable with respect to each other (FIGs 3A-4B, col 8 lines 12-52); a holder (121) configured to hold the first arm and the second arm in a closed state (Col 12 lines 6-11 disclose clip 2 is housed within the trocar in the closed state to reduce its profile) by 10accommodating the proximal end portion of the arm portion (When the entire clip 2 is passing through trocar sleeve 121, the proximal end portion of the arms is accommodated within the sleeve); and a thread grip (73, 75; the elastomeric sleeves are at least capable of gripping a thread) attached to each of the first arm and the second arm at a position on a proximal end side of the distal tip (FIG 3A shows elastomeric sleeves 73, 75 are positioned proximal to the distal end of the jaws), wherein: the thread grip includes a first member (75) attached to the first arm (FIG 3A), and a second member (73) attached to the second arm (FIG 3A), and a sum of a dimension of the first member and a dimension of the second member in an opening/closing direction of the first arm and the second arm is equal to or larger than a distance between the first arm and the second arm in the closed state (In the closed position of the arms, the thread grip compresses and reduces in thickness at least some amount).
Rapacki et al. is silent regarding the first arm and the second arm each including a claw at a distal end thereof, the claw of the first arm and the claw of the second arm being configured to sandwich a biological tissue therebetween.
However, Menn et al. discloses a clip in the same field of endeavor of clips for reversibly clamping a tissue, a clip unit having first and second arms (104, FIG 1) each including a claw at the distal end thereof (FIGs 1-2 show the claw shaped protrusions at the distal ends of the clip arms), the claw of the first arm and the claw of the second arm being configured to sandwich a biological tissue therebetween (Paragraph [0025] discloses used of the clip arms to clamp tissue therebetween).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first arm and the second arm of Rapacki et al. to each including a claw at a distal end thereof, as taught by Menn et al., for the purpose of providing an additional feature to retain the tissue clamped between the first and second arms such that the tissue does not slip out of the distal end of the clip.
Regarding claim 19, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 18. Rapacki et al. further discloses the first arm and the second arm are configured to change from an open state (Open, tissue receiving state shown in FIG 4A) to a closed state (Clamped state shown in FIG 4B) to sandwich a tissue of a tube wall interposed therebetween (The arms are at least configured such that is tissue of a tube wall were placed between the arms, said tissue would be sandwiched in the closed state of the arms) in a state in which the first member and the second member are in close contact with each other with a thread interposed therebetween (The first arm and the second arm are at least configured such that in a closed state, the arms are in close contact with each other and a thread can be interposed therebetween. Examiner notes the preceding limitations recited functional language and therefore the device need only be capable of performing the recited function).
Regarding claim 20, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 18. Rapacki et al. further discloses in a state where the first arm and the second arm are open, a dimension of the thread grip in the opening/closing direction of the first arm (The dimension of the thread grip is taken to be the sum of 73 and 75 in a direction perpendicular to the longitudinal direction of the arms, as shown in FIG 4A) is equal to or larger than a distance between the first arm and the second arm in the closed state (FIG 4B shows a distance between the first arm and the second arm in the closed state. The total thickness of the thread grip in the uncompressed state is at least larger than this distance), and the thread grip is configured to be deformed by an elastic force when the first arm and the second arm are in the closed state (Col 8 lines 23-30 disclose that coils 54 bias the arms to the closed position. This force acts as an elastic force which deforms the thread grip by clamping the arms together).
Regarding claim 21, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 18. Rapacki et al. further discloses when the first arm and the second arm are in the closed state, the thread grip is configured to hold the thread by a frictional force generated between the first arm and the second arm (The thread grip is at least configured such that a thread could be held therebetween due to a frictional force of the grip material against the thread, wherein the force is applied by the clamping of the arms).
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or rendering obvious a thread grip wherein a first member of the thread grip is rotatably attached to the first arm, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 9, filed 04/27/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  Because claim 1 has been amended to include the allowable subject matter of claim 4, the rejection of claim 1 has been withdrawn. 
Applicant’s arguments on pages 11-13 with respect to claim(s) claim 18 in view of Sukuki/Rapacki have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 10-11, with respect to newly added claim 18 and how prior art references Rapacki/Menn may apply to the new claim have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to modify the device of Rapacki to comprise the claws of Menn because doing so would render the device inoperable for its intended purpose (i.e. uniformly clamping the vessel without damaging the vessel tissue). Examiner respectfully disagrees because the proposed modification of adding claws to the distal tips of the first and second arms would not necessarily increase damage to the tissue being clamped since the clamped tissue is positioned between the length of the arms, not being grasped by the distal ends. There is no reason to believe the user would change the operation of the device by using the claws to grasp and puncture the tissue, particularly because the device of Rapacki is used for occlusion.  
Applicant further argues regarding the modification that there is no motivation to add the claws to the clamp of Rapacki because the device of Menn is used in a different manner. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the device of Rapacki can be improved by the modification because the addition of the claws provides additional security for retaining the clamped tissue such that it cannot slip out of the distal end of the clip. Therefore, applicant’s arguments are not persuasive and the rejection in view of Rapacki/Menn is applied to new claim 18.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771